Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-18 as amended 26 JUN. 2022, are pending and have been considered as follows:

Election/Restrictions
Applicant’s election without traverse of "SPECIES A" in the reply filed on 26 JUN. 22 is acknowledged.
Claim 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 JUN. 22.
However, the Examiner disagrees with this listing of claims which read upon the elected species. 
Specifically, the Examiner finds claims 2, 11, and 17, do not read upon the elected species: species A. 
In claims 2, 11, and 17 reference is drawn to a feature(s) that is only disclosed with reference to the non-elected species:
(Cl. 2) base flange comprising a plurality of openings
(Cl. 11) base —required by Cl. 3 to be a "common base"— comprising one or more openings for fixing the bracket to a panel
(Cl. 17) base flange having a plurality of openings for fasteners securing to edges of the panel material
Therefore, claims 2, 11, and 17 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"brackets to edges" (Cl. 14) has not been explicitly pointed out
"inserting a lever" (Cl. 16) has not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 14  objected to because of the following informalities:  
Cl. 1 ln. 6: "angle after away from" replace "the" with --an-- because no outward face has been heretofore introduced 
Cl. 14 ln. 3: replace "having" with --providing-- as it could be confusing if "having" is required by the invention
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1, 3-10, 13-16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6: after "extending past" the recitation of "the edge" is vague, indefinite, and confusing as being unclear which edge is being referred to here. It is suggested to insert the phrase --of the panel-- after "the edge" and the claim has been interpreted as such.

Claim 5, line 2: the phrase "determines the minimum thickness" is vague, indefinite, and confusing as being unclear. The specification does not appear to provide for "determines the minimum thickness", making it unclear what this recitation means. For examination purposes, this phrase will be interpreted to mean --accepts-- a minimum thickness.

Claim 14, line 9: after "securing the' the phrase "restraint brackets" is vague, indefinite, and confusing as being unclear as to the number of the "one or more" brackets which are being referred to. It is suggested to insert --one or more-- before "restraining brackets" and the claim has been interpreted as such. 
 
Claims 3-4, 6-10, 12-13, and 15-16, though not specifically referred to in this section, are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1, 3-6, 8-9, and 14 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Farmer, Jr. et al. US 5634618 A (Farmer) .
As per claim 1 Farmer teaches a restraint bracket (FIG. 5) for temporarily attaching panel material (covering 12, FIG. 1; this is considered exemplary) in a recessed opening (building 11, FIG. 2; this is considered exemplary) of a structure comprising: 
a mounting element (gap between bottom element of 316 and "X", FIG. 5) for securing the bracket (Fig. 5) to an edge of the panel material (see edge of 12, Fig. 1; this is considered exemplary), and 
a holding flange (flange 326, FIG. 5), the holding flange (flange 326, FIG. 5) comprising: 
a retaining edge (end 327, FIG. 5) for frictionally engaging a jamb (surface face of 11, FIG. 5) of the recessed opening (Fig. 1), 
the retaining edge (end 327, FIG. 5) extending past the edge --of the panel-- (edge of 12 FIG. 2; note that 327 would extends past an edge in an installed configuration based on the depth defined by the curved element in FIG. 5) and angled (see angle “X”, FIG. 5) away from [[the]] --an-- outward face of the panel material (see the edge of element 326 in FIG. 5 is angled away from gap for the panel in an installed position; note also "exerting pressure at the end" 3:60-66). 

As per claim 3 Farmer teaches the limitation according to claim 1 wherein the mounting element (gap between bottom element of 316  and "X", FIG. 5) comprises: 
a spring clip (upper and lower walls of cup 316, FIG. 5) for securing to the edge of panel material (see panel 12; the upper and lower walls of cup 316 are capable of securing, as broadly claimed), comprising: 
a front side (lower wall of 316, FIG. 5) and a back side (upper wall of 316, FIG. 5) extending up from a common base (see curved wall, FIG. 5), 
the front and back biased toward one another at a clamping end distal to the base (see "cup 16… should be made of durable material which is strong and rigid but also flexible enough to sustain the stress necessary to retain the substantially planar object between the surrounding surfaces" 2:28; this is recognized as teaching the faces comprising the cup 316 are biased towards one another), 
the clamping end of the front side (lower wall of 316, FIG. 5) joining the holding flange (flange 326, FIG. 5) at an acute angle (see "angle x" FIG. 5; this is recognized as "an acute angle" because it is at this angle the members are connected).  

As per claim 4 Farmer teaches the limitation according to claim 3 wherein the width of the base (see curved wall, FIG. 5) of the spring clip between the sides determines the maximum thickness of the panel material (see FIG. 5; the curved element is recognized as "determining the maximum thickness of the panel material" as broadly claimed because the members can only stretch as far apart as the curve allows; i.e. a wider panel will flex the arms of the cup as far as the curve will flex).  

As per claim 5 Farmer teaches the limitation according to claim 3 wherein the distance between the clamping ends of the sides of the spring clip determines the minimum thickness of the panel material (see the distance of the upper and lower wall of 316. FIG. 5; these would close around a panel to achieve  a "minimum width" as broadly claimed).  

As per claim 6 Farmer teaches the limitation according to claim 1 wherein the retaining edge of the holding flange (flange 326, FIG. 5) is serrated (see end 127, FIG. 7; this is recognized as exemplary for end 327, FIG. 5).  

As per claim 8 Farmer teaches the limitation according to claim 1 wherein the bracket is of a metallic material ("steel" 2:34; this is considered exemplary).  

As per claim 9 Farmer teaches the limitation according to claim 1 wherein the bracket is of a plastic material ("plastic" 2:34; this is considered exemplary).  

As per claim 14 Farmer teaches a method of temporarily securing panel material (covering 12, FIG. 1; this is considered exemplary) in a recessed opening of a structure (building 11, FIG. 2; this is considered exemplary of a "recessed opening of a structure" as broadly claimed) comprising: 
[[having]] --providing-- panel material smaller than the recessed opening (see FIG.  1); and 
one or more restraint brackets restraint bracket (FIG. 1; see also "FIGS. 3-6 are cross sectional views of alternative embodiments of supports" 1:57; this is recognized as teaching the support of FIG. 5 is provided as "one or more") comprising: 
a mounting element (gap between bottom element of 316  and "X", FIG. 5), and 
a holding flange (flange 326, FIG. 5), 
the holding flange (flange 326, FIG. 5) comprising: 
a retaining edge (end 327, FIG. 5) for frictionally engaging a jamb of the recessed opening (see FIG. 2; this is recognized as teaching the restraints are used to "frictionally" engage); 
securing the --one or more-- restraint brackets to edges of the panel material (see "edge of the protective covering 12 is inserted into the cup 16" FIG. 2:47; this is recognized as teaching the element of FIG. 5 is secured to a panel), 
wherein the retaining edge extending past the edges and angled away from the outward face of the panel material (see 326 and 327 "angled away" from 316, FIG. 5), and 
extends the panel to larger than the recessed opening (see FIG. 1; this is recognized as teaching the supports "extend" the panel to the surrounding surface 11), 
pushing the panel material into the recessed opening (see "inserted into the cup" 2:47), 
the holding flanges (flange 326, FIG. 5) of the one or more restraint brackets, 
engaging and exerting a force toward the jamb to secure the panel material therein (see the edge of element 326 in FIG. 5 is angled away from gap for the panel in an installed position; note also "exerting pressure at the end" 3:60-66; these are recognized as "engaging… to secure" as broadly claimed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 10, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Tom US 20150342330 A1.
As per claim 7 and 15 the primary reference of Farmer teaches the limitation according to claim 1 and 14, respectively, but fails to explicitly disclose:
the holding flange further comprises a pry/release opening; and 
Tom teaches an opening capable of being used as claimed, specifically:
the holding flange (see front 13, FIG. 1) further comprises a pry/release opening (see thumb opening 3, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Farmer by including the thumb opening as taught by Tom in order to improve the ability of a user to open and remove the clip prior to engagement with a panel.

As per claim 10 Farmer in view of Tom teaches the limitation according to claim 3, and Tom further discloses at least one of the sides of the spring clip further comprises one or more openings (see 2, unidentified, FIG. 5; these are recognized as openings as broadly claimed because the clip can be seen extending across the background of element 2) for fasteners to affix the bracket to the panel material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Farmer in view of Tom by including the openings as taught by Tom in order to allow the clip to receive a fastener for permanently securing the clip to a penal inserted therein.
 
As per claim 16 Farmer in view of Tom teaches the limitation according to claim 15, and Tom further discloses  inserting a level (paddle shaft 7, FIG. 6) into the pry/release opening, exerting a counter force to disengage the retaining edge from the jamb, and removing the panel material from the recessed opening. In other words, the examiner's position is that Tom inherently teaches inserting a shaft to exert a counter force.
However, in the alternative, if Tom does not disclose that a lever for exerting force, then it certainly would have been obvious to a skilled artisan art at the time the invention was made to modify the assembly of Farmer in view of Tom by including a lever which provides a counter force to remove the clip.
From this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Farmer in view of Tom by including the paddle shaft as taught by Tom in order to enable a prying force to be enacted which would be able to force the clip away from the backing structure.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Anderson, Jr.  et al. US 9353569 B1 (Anderson).
As per claim 12 the primary reference of Farmer teaches the limitation according to claim 3 but fails to explicitly disclose:
the back side of the spring clip further comprising a guiding tongue curving away from the front side at the end distal the base.  
Anderson teaches such an outward turning edge for a clip which secures a panel to a frame, specifically:
the back side (lower wall of clip portion 34, FIG. 5a) of the spring clip further comprising a guiding tongue (see downward directed curve at the left end of connector 30, as shown; this is recognized as a guiding tongue) curving away from the front side (upper wall of 34 facing spring portion 38, FIG. 5a) at the end distal (see left end of 34 proximate character 30, FIG. 5a) the base.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Farmer by including the outward turning edge as taught by Anderson in order to expedite entry of a panel into the clip portion.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Ball US 4182088 A.
As per claim 13 the primary reference of Farmer teaches the limitation according to claim 3 but fails to explicitly disclose:
the back side (upper wall of 316, FIG. 5)of the spring clip is longer than the front side (lower wall of 316, FIG. 5) and extends past the holding flange (flange 326, FIG. 5) end adjoining the front side (lower wall of 316, FIG. 5) of the spring clip.  
Ball teaches such an extension of a distal surface in a clip, specifically:
the back side (lower planar surface, FIG. 3) of the spring clip is longer than the front side (upper, articulated surface, FIG. 3) and extends past the holding flange (see lower planar surface extending past the upper, articulated surface, FIG. 3) end adjoining the front side of the spring clip.  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Farmer by including the lower back side as taught by Ball in order to provide a longer contact surface to east insertion of a panel into the cup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635                                                                                                                                                                                                        /JJS/